Citation Nr: 1520432	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-28 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE


Whether new and material evidence was received to reopen a claim for service connection for pulmonary tuberculosis and, if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the Philippine Guerilla and Combination Service from January 1944 to January 1946. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files. 


FINDING OF FACT

A death certificate associated with the Veteran's claims file indicates that he died on February [redacted], 2015, prior to the Board's decision on his appeal.


CONCLUSION OF LAW

The Board lacks jurisdiction over the appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died while his appeal was still pending before the Board; therefore, it must be dismissed as moot due to lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; Smith v. Brown, 10 Vet. App. 330, 334, 336 (1997) (dismissing for lack of jurisdiction an appeal rendered moot by the appellant's death while on appeal to the Board).  

This dismissal does not impact the right of any eligible person to file a request with the originating RO asking to be substituted for the appellant in order to process the claim to completion.  38 U.S.C.A. §§ 5121(a), 5121A(a) (West 2014); 38 C.F.R. § 20.1106 (2014); Fast Letter 10-30 at 4 (Aug. 10, 2010, revised April 3, 2013).  But see Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994) (holding that where an appellant's death renders a disability-compensation claim moot, an accrued-benefits claimant must file a separate claim to receive benefits).  


ORDER

The petition to reopen the claim for service connection for pulmonary tuberculosis is dismissed.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


